Exhibit 10.2

AMENDED AND RESTATED SECURITY AGREEMENT

THIS AMENDED AND RESTATED SECURITY AGREEMENT (this “Security Agreement”), is
entered into as of February 28, 2007, among GATEHOUSE MEDIA HOLDCO, INC., a
Delaware corporation (“Holdco”), GATEHOUSE MEDIA OPERATING, INC., a Delaware
corporation (the “Company”), GATEHOUSE MEDIA MASSACHUSETTS I, INC., a Delaware
corporation (“GateHouse I”), GATEHOUSE MEDIA MASSACHUSETTS II, INC., a Delaware
corporation (“GateHouse II”), and ENHE ACQUISITION, LLC, a Delaware limited
liability company (“ENHE” and, together with GateHouse I and GateHouse II,
collectively the “Subsidiary Borrowers” and individually a “Subsidiary
Borrower”), each of the Restricted Subsidiaries from time to time party hereto
(together with Holdco, collectively the “Guarantors” and individually a
“Guarantor”; the Guarantors, together with the Company and the Subsidiary
Borrowers, collectively, the “Obligors” and individually an “Obligor”), WACHOVIA
BANK, NATIONAL ASSOCIATION, in its capacity as administrative agent under the
Credit Agreement referred to below (in such capacity, the “Administrative
Agent”) for the several banks and other financial institutions as may from time
to time become parties to such Credit Agreement (individually a “Lender” and
collectively the “Lenders”) and WACHOVIA BANK, NATIONAL ASSOCIATION, in its
capacity as Control Agent under the Credit Agreement referred to below (in such
capacity, the “Control Agent”) for the Administrative Agent (on behalf of the
Lenders).

RECITALS

WHEREAS, the Borrowers, the Guarantors, certain financial institutions, as
lenders, and the Administrative Agent are parties to a First Lien Credit
Agreement dated as of June 6, 2006 (as amended, modified, extended, renewed,
restated, replaced or supplemented prior to the date hereof, the “Existing
Credit Agreement”);

WHEREAS, in connection with the Existing Credit Agreement, the Borrowers, the
Guarantors and the Administrative Agent entered into that certain First Lien
Security Agreement dated as of June 6, 2006 (as amended, modified, extended,
renewed, restated, replaced or supplemented prior to the date hereof, the
“Existing Security Agreement”);

WHEREAS, the Borrowers, the Guarantors, the Lenders and the Administrative Agent
have entered into that certain Amended and Restated Credit Agreement dated as of
the date hereof (as amended, modified, extended, renewed, restated, replaced or
supplemented from time to time, the “Credit Agreement”), pursuant to which the
Existing Credit Agreement has been amended and restated and the obligations
under the Existing Credit Agreement have been continued; and

WHEREAS, in connection with the Credit Agreement, the Lenders and the Obligors
have agreed to amend and restate (but not effect a novation of) the Existing
Security Agreement in accordance with the terms of this Security Agreement.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of these premises and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:

1. Definitions.

(a) Unless otherwise defined herein, capitalized terms used herein shall have
the meanings ascribed to such terms in the Credit Agreement, and the following
terms which are defined in the Uniform Commercial Code from time to time in
effect in the State of New York (the “UCC”) are used herein as so defined:
Accessions, Accounts, As-Extracted Collateral, Certificated Security, Chattel
Paper, Commercial Tort Claims, Consumer Goods, Control, Deposit Accounts,
Documents, Electronic Chattel Paper, Equipment, Farm Products, Fixtures, General
Intangibles, Goods, Instruments, Inventory, Investment Property,
Letter-of-Credit Rights, Manufactured Homes, Proceeds, Securities Account,
Securities Intermediary, Security Entitlement, Software, Supporting Obligations
and Tangible Chattel Paper. For purposes of this Security Agreement, the term
“Lender” shall include any Secured Hedging Agreement Provider.

(b) In addition, the following terms shall have the following meanings:

“Control Collateral” means any Collateral (as defined below) consisting of a
Deposit Account and any cash or Cash Equivalents therein or a Securities Account
and any Investment Property therein or Security Entitlement with respect
thereto.

“Perfection Collateral” means all Collateral (as defined below) except:
(i) Deposit Accounts for which the Credit Parties are not required to obtain
Deposit Account Control Agreements pursuant to Sections 4.1 and 6.14 of the
Credit Agreement, (ii) real estate leasehold interests with an annual base rent
(not including any escalators) not in excess of $500,000, (iii) vehicles and
(iv) any Collateral as to which the Administrative Agent has determined in its
sole discretion that the collateral value thereof is insufficient to justify the
difficulty, time and/or expense of obtaining a perfected security interest
therein.

“Secured Obligations” means: (i) all of the Credit Party Obligations (including
obligations under Secured Hedging Agreements), howsoever evidenced, created,
incurred or acquired, whether primary, secondary, direct, contingent, or joint
and several and (ii) all expenses and charges, legal and otherwise, incurred by
the Administrative Agent and the Lenders in collecting or enforcing any of the
Credit Party Obligations or in realizing on or protecting any security therefor,
including without limitation the security interest granted hereunder.

“Work” means any work which is subject to copyright protection pursuant to Title
17 of the United States Code or the applicable copyright laws of any other State
or country.

 

2



--------------------------------------------------------------------------------

2. Grant of Security Interest in the Collateral.

(a) To secure the prompt payment and performance in full when due, whether by
lapse of time, acceleration, mandatory prepayment or otherwise, of the Secured
Obligations, each Obligor hereby grants to the Administrative Agent, for the
ratable benefit of the Lenders, a continuing security interest in, and a right
to set off against, any and all right, title and interest of such Obligor in and
to the following, whether now owned or existing or owned, acquired, or arising
hereafter (collectively, the “Collateral”):

(i) all Accounts;

(ii) all cash and Cash Equivalents;

(iii) all Chattel Paper (including Electronic Chattel Paper);

(iv) those certain Commercial Tort Claims of such Obligor in excess of
$3,000,000 set forth on Schedule 2(a)(iv) attached hereto (as such Schedule may
be updated from time to time by such Obligor);

(v) all Copyright Licenses;

(vi) all Copyrights;

(vii) all Deposit Accounts;

(viii) all Documents;

(ix) all Equipment;

(x) all Fixtures;

(xi) all General Intangibles;

(xii) all Goods;

(xiii) all Instruments;

(xiv) all Inventory;

(xv) all Investment Property;

(xvi) all Letter-of-Credit Rights;

(xvii) all Material Contracts and all such other agreements, contracts, leases,
licenses, tax sharing agreements or hedging arrangements now or hereafter
entered into by an Obligor, as such agreements may be amended or otherwise

 

3



--------------------------------------------------------------------------------

modified from time to time (collectively, the “Assigned Agreements”), including
without limitation, (A) all rights of an Obligor to receive moneys due and to
become due under or pursuant to the Assigned Agreements, (B) all rights of an
Obligor to receive proceeds of any insurance, indemnity, warranty or guaranty
with respect to the Assigned Agreements, (C) claims of an Obligor for damages
arising out of or for breach of or default under the Assigned Agreements and
(D) the right of an Obligor to terminate the Assigned Agreements, to perform
thereunder and to compel performance and otherwise exercise all remedies
thereunder;

(xviii) all Payment Intangibles;

(xix) all Patent Licenses;

(xx) all Patents;

(xxi) all Trademark Licenses;

(xxii) all Trademarks;

(xxiii) all Supporting Obligations;

(xxiv) all books, records, ledger cards, files, correspondence, computer
programs, tapes, disks, and related data processing software (owned by such
Obligor or in which it has an interest) that at any time evidence or contain
information relating to any Collateral or are otherwise necessary or helpful in
the collection thereof or realization thereupon;

(xxv) all other personal property of any kind or type whatsoever owned by such
Obligor; and

(xxvi) to the extent not otherwise included, all Accessions, Proceeds and
products of any and all of the foregoing.

(b) To secure the prompt payment and performance in full when due, whether by
acceleration, mandatory prepayment or otherwise, of the Secured Obligations,
each Obligor hereby grants to the Control Agent, for the benefit of the
Administrative Agent (on behalf of the Lenders), a continuing security interest
in, and a right to set off against, any and all right, title and interest of
such Obligor in and to the Control Collateral, whether now owned or existing or
owned, acquired, or arising hereafter.

(c) The Obligors, the Administrative Agent and the Control Agent hereby
acknowledge and agree that the security interest created hereby in the
Collateral (i) constitutes continuing collateral security for all of the Secured
Obligations, whether now existing or hereafter arising and (ii) is not to be
construed as a present assignment of any Intellectual Property.

 

4



--------------------------------------------------------------------------------

(d) The term “Collateral” shall include any Secured Hedging Agreement and any
rights of the Obligors thereunder only for purposes of this Section 2.

(e) Notwithstanding anything herein to the contrary, in no event shall the
Collateral include, and no Grantor shall be deemed to have granted a security
interest in, any of such Grantor’s rights or interests in or under, (i) any
Assigned Agreements to which such Grantor is a party or any of its rights or
interests thereunder to the extent, but only to the extent, that such a grant
would, under the terms of such Assigned Agreement, result in a breach of the
terms of, or constitute a default under, such Assigned Agreement (other than to
the extent that any such term would be rendered ineffective pursuant to the UCC
or any other applicable law (including the Bankruptcy Code) or principles of
equity); provided, that (x) immediately upon the ineffectiveness, lapse or
termination of any such provision the Collateral shall include, and such
security interest granted hereby shall attach to all such rights and interests
without any further act or grant and (y) the proceeds from any such license,
contract, permit, Instrument, Security or franchise shall constitute Collateral
hereunder; (ii) any property subject to a Permitted Lien, to the extent that the
Contractual Obligations governing such Permitted Lien expressly prohibit the
granting of a security interest hereunder in such property, except to the extent
that the term in such Contractual Obligations providing for such prohibition is
ineffective under applicable law (including Sections 9-406, 9-407, 9-408 and
9-409 of the UCC of any relevant jurisdiction); (iii) assets sold to a Person
which is not an Obligor in compliance with the Credit Agreement; (iv) assets
owned by a Guarantor after the release of the guarantee of such Guarantor
pursuant to Section 6.4(a)(vii) of the Credit Agreement; (v) any Letter of
Credit Rights for a specified purpose to the extent Obligors is required by
applicable law to apply the proceeds of such Letter of Credit Rights for a
specified purpose; (vi) any outstanding capital stock of a Foreign Subsidiary to
the extent excluded from “Pledged Collateral”, as defined in the Pledge
Agreement; and (vii) the real property and improvements located at 9 Long Pond
Road, Plymouth, Massachusetts; provided that such property is sold within 90
days following the Effective Date.

3. Provisions Relating to Accounts, Contracts and Agreements.

(a) Anything herein to the contrary notwithstanding, each of the Obligors shall
remain liable under each of its Accounts, contracts and agreements to observe
and perform all of the conditions and obligations to be observed and performed
by it thereunder, all in accordance with the terms of any agreement giving rise
to each such Account or the terms of such contract or agreement. Neither the
Administrative Agent nor any Lender shall have any obligation or liability under
any Account (or any agreement giving rise thereto), contract or agreement by
reason of or arising out of this Security Agreement or the receipt by the
Administrative Agent or any Lender of any payment relating to such Account,
contract or agreement pursuant hereto, nor shall the Administrative Agent or any
Lender be obligated in any manner to perform any of the obligations of an
Obligor under or pursuant to any Account (or any agreement giving rise thereto),
contract or agreement, to make any payment, to make any inquiry as to the nature
or the sufficiency of any payment received by it or as to the sufficiency of any

 

5



--------------------------------------------------------------------------------

performance by any party under any Account (or any agreement giving rise
thereto), contract or agreement, to present or file any claim, to take any
action to enforce any performance or to collect the payment of any amounts which
may have been assigned to it or to which it may be entitled at any time or
times.

(b) The Administrative Agent hereby authorizes the Obligors to collect the
Accounts; provided, that the Administrative Agent may curtail or terminate such
authority at any time after the occurrence and during the continuation of an
Event of Default. If required by the Administrative Agent at any time after the
occurrence and during the continuation of an Event of Default, any payments of
Accounts, when collected by the Obligors (i) shall be forthwith (and in any
event within two (2) Business Days) deposited by the Obligors in a collateral
account maintained under the sole dominion and control of the Administrative
Agent, subject to withdrawal by the Administrative Agent for the account of the
Lenders only as provided in Section 12 hereof and (ii) until so turned over,
shall be held by the Obligors in trust for the Administrative Agent and the
Lenders, segregated from other funds of the Obligors.

(c) At any time and from time to time but prior to the continuance of an Event
of Default and in no event more than one time per fiscal year of the Parent, the
Administrative Agent shall have the right, but not the obligation, to make test
verifications of the Accounts in any manner and through any medium that it
reasonably considers advisable, and the Obligors shall furnish all such
assistance and information as the Administrative Agent may require in connection
with such test verifications. Upon the Administrative Agent’s request, and at
the expense of the Obligors, but prior to an Event of Default and in no event
shall such request be made more than one time per fiscal year of the Parent, the
Obligors shall cause independent public accountants or others satisfactory to
the Administrative Agent to furnish to the Administrative Agent reports showing
reconciliations, aging and test verifications of, and trial balances for, the
Accounts. After the occurrence and continuance of an Event of Default, the
Administrative Agent in its own name or in the name of others may communicate
with account debtors on the Accounts to verify with them to the Administrative
Agent’s satisfaction the existence, amount and terms of any Accounts.

4. Representations and Warranties. Each Obligor hereby represents and warrants
to the Administrative Agent, for the benefit of the Lenders, that so long as any
of the Secured Obligations (other than contingent indemnity obligations that
survive termination of the Credit Documents pursuant to the stated terms
thereof) remain outstanding, any Credit Document or Secured Hedging Agreement is
in effect, and until all of the Commitments shall have been terminated:

(a) Chief Executive Office; Books & Records; Legal Name; State of Formation. As
of the Effective Date, each Obligor’s chief executive office and chief place of
business are (and for the prior four (4) months has been, unless otherwise
indicated) located at the locations set forth on Schedule 3.19(c) to the Credit
Agreement, and as of the Effective Date each Obligor keeps its material books
and records at such locations. As of the Effective Date, each Obligor’s exact
legal name is as shown in this

 

6



--------------------------------------------------------------------------------

Security Agreement and its state of incorporation or organization is (and for
the prior four (4) months has been, unless otherwise indicated) the location set
forth on Schedule 3.3 to the Credit Agreement. No Obligor has in the four
(4) months preceding the Effective Date changed its name, been party to a
merger, consolidation or other change in structure not disclosed on Schedule
4(a) attached hereto (as updated from time to time).

(b) Location of Tangible Collateral. As of the Effective Date, the location of
all tangible Collateral (other than Collateral in transit) owned by each Obligor
(to the extent the value of the tangible Collateral at any such location exceeds
$25,000) is as shown on Schedule 3.19(b) to the Credit Agreement.

(c) Ownership. Each Obligor is the legal and beneficial owner of its Collateral
and has the right to pledge, sell, assign or transfer the same.

(d) Security Interest/Priority. This Security Agreement creates a valid security
interest in favor of the Administrative Agent, for the benefit of the Lenders,
in the Collateral of such Obligor in the United States, and in favor of the
Control Agent, for the ratable benefit of the Administrative Agent (for the
benefit of the Lenders), in the Control Collateral of such Obligor, and (in the
case of the Perfection Collateral), when properly perfected by filing, obtaining
possession, the granting of Control to the Administrative Agent or Control Agent
or otherwise, shall constitute a valid first priority, perfected security
interest in such Perfection Collateral to the extent such security interest can
be perfected by (i) filing, obtaining possession, the granting of Control or
otherwise under the UCC; (ii) filing an appropriate notice with the United
States Copyright Office; or (iii) such other action as may be required pursuant
to any applicable jurisdiction’s certificate of title statute), free and clear
of all Liens except for Permitted Liens.

(e) Consents. Except for (i) the filing or recording of UCC financing
statements, (ii) the filing of appropriate notices with the United States
Copyright Office, (iii) obtaining Control to perfect the Liens created by this
Security Agreement, and (iv) the filing, registration or other action required
pursuant to any applicable certificate of title statute, no consent or
authorization of, filing with, or other act by or in respect of, any arbitrator
or Governmental Authority and no consent of any other Person (including, without
limitation, any stockholder, member or creditor of such Obligor), is required
(A) for the grant by such Obligor of the security interest in the Collateral
granted hereby or for the execution, delivery or performance of this Security
Agreement by such Obligor or (B) for the perfection of such security interest in
the Perfection Collateral or the exercise by the Administrative Agent of the
rights and remedies provided for in this Security Agreement.

(f) Types of Collateral. Except as disclosed in writing to the Administrative
Agent, none of the Collateral consists of, or is the Proceeds of, As-Extracted
Collateral, Consumer Goods, Farm Products, Manufactured Homes or standing timber
(as such term is used in the UCC).

(g) Accounts. With respect to the Accounts of the Obligors: (i) the goods sold
and/or services furnished giving rise to each Account are not subject to any
security interest

 

7



--------------------------------------------------------------------------------

or Lien except the first priority, perfected security interest granted to the
Administrative Agent herein and except for Permitted Liens; (ii) no Account of
an Obligor is evidenced by any Instrument or Chattel Paper in an amount greater
than $1,000,000 unless such Instrument or Chattel Paper has been theretofore
endorsed over and delivered to, or submitted to the Control of, the
Administrative Agent; (iii) to each of the Obligor’s knowledge, the account
debtor with respect to each Account has the capacity to contract; (iv) the right
to receive payment under each Account is assignable except where the account
debtor with respect to such Account is a Governmental Authority, to the extent
assignment of any such right to payment is prohibited or limited by applicable
law, regulations, administrative guidelines or contract.

(h) Inventory. No Inventory of an Obligor is held by a third party (other than
an Obligor) pursuant to consignment, sale or return, sale on approval or similar
arrangement for any period exceeding seven (7) days unless such Obligor has
promptly perfected its purchase money Lien in such Inventory.

(i) Intellectual Property.

(i) Schedule 3.16 to the Credit Agreement includes all applications, licenses
and registrations pertaining to Intellectual Property owned by or licensed by or
to the Obligors as of the date hereof.

(ii) Except to the extent the same could not reasonably be expected to have a
Material Adverse Effect, all Intellectual Property of each Obligor is valid,
subsisting, unexpired, enforceable and has not been abandoned, and each Obligor
is legally entitled to use each of its tradenames.

(iii) Except as set forth in Schedule 3.16 to the Credit Agreement, none of the
Intellectual Property of the Obligors is the subject of any licensing or
franchise agreement.

(iv) Except to the extent the same could not reasonably be expected to have a
Material Adverse Effect, no holding, decision or judgment has been rendered by
any Governmental Authority which would limit, cancel or question the validity of
any Intellectual Property of the Obligors.

(v) Except to the extent the same could not reasonably be expected to have a
Material Adverse Effect, no action or proceeding is pending seeking to limit,
cancel or question the validity of any Intellectual Property of the Obligors, or
which, if adversely determined, would have a material adverse effect on the
value of any such Intellectual Property.

(vi) Except to the extent the same could not reasonably be expected to have a
Material Adverse Effect, all applications pertaining to the Intellectual
Property of each Obligor have been duly and properly filed, and all
registrations

 

8



--------------------------------------------------------------------------------

or letters pertaining to such Intellectual Property have been duly and properly
filed and issued, and all of such Intellectual Property is valid and
enforceable.

(vii) No Obligor has entered into any agreement in conflict with the security
interest of the Administrative Agent in the Intellectual Property of each
Obligor hereunder, except to the extent that the term in such agreement creating
such conflict is ineffective under applicable law (including Sections 9-406,
9-407, 9-408 and 9-409 of the UCC of any relevant jurisdiction).

(j) Documents, Instruments and Chattel Paper. All Documents, Instruments and
Chattel Paper describing, evidencing or constituting Collateral are, to the
Obligors’ knowledge, complete, valid, and genuine.

(k) Equipment. To the extent deemed prudent (as determined by Obligor in its
reasonable discretion), with respect to each Obligor’s material Equipment:
(i) such Obligor has good and marketable title thereto; and (ii) all such
Equipment is in normal operating condition and repair, ordinary wear and tear
alone excepted (subject to casualty events), and is suitable for the uses to
which it is customarily put in the conduct of such Obligor’s business.

(l) Collateral Requiring Control to Perfect. Set forth on Schedule 4(l) is a
description of all Deposit Accounts, Electronic Chattel Paper, Letter-of-Credit
Rights, Securities Accounts and uncertificated Securities of the Obligors as of
the Effective Date, including the name and address of (i) in the case of a
Deposit Account, the depository institution, (ii) in the case of Electronic
Chattel Paper, the account debtor, (iii) in the case of Letter-of-Credit Rights,
the issuer or nominated person, as applicable, and (iv) in the case of a
Securities Account or other uncertificated Investment Property, the Securities
Intermediary or issuer, as applicable.

5. Covenants. Each Obligor covenants that, so long as any of the Secured
Obligations (other than contingent indemnity obligations that survive
termination of the Credit Documents pursuant to the stated terms thereof) remain
outstanding, any Credit Document or Secured Hedging Agreement is in effect, and
until all of the Commitments shall have been terminated, such Obligor shall:

(a) Perfection of Security Interest by Filing, Etc. Execute and deliver to the
Administrative Agent and/or file such agreements, assignments or instruments
(including affidavits, notices, reaffirmations, amendments and restatements of
existing documents and any documents as may be necessary if the law of any
jurisdiction other than New York becomes or is applicable to the Perfection
Collateral or any portion thereof, in each case as the Administrative Agent may
reasonably request) and do all such other things as the Administrative Agent may
reasonably deem necessary or appropriate (i) to assure to the Administrative
Agent and the Control Agent their security interests hereunder in the Perfection
Collateral are perfected, including (A) such financing statements (including
continuation statements) or amendments thereof or supplements thereto or other
instruments as the Administrative Agent may from time to time reasonably request
in

 

9



--------------------------------------------------------------------------------

order to perfect and maintain the security interests granted hereunder in the
Perfection Collateral in accordance with the UCC and any other personal property
security legislation in the appropriate state(s) or province(s), (B) with regard
to Copyrights and Copyright Licenses, a Notice of Grant of Security Interest in
Copyrights for filing with the United States Copyright Office in the form of
Schedule 5(a)-1 attached hereto, (C) with regard to Patents and Patent Licenses,
a Notice of Grant of Security Interest in Patents for filing with the United
States Patent and Trademark Office in the form of Schedule 5(a)-2 attached
hereto and (D) with regard to Trademarks and Trademark Licenses, a Notice of
Grant of Security Interest in Trademarks for filing with the United States
Patent and Trademark Office in the form of Schedule 5(a)-3 attached hereto,
(ii) to consummate the transactions contemplated hereby and (iii) to otherwise
protect and assure the Administrative Agent and the Control Agent of their
rights and interests hereunder. Each Obligor hereby authorizes the
Administrative Agent to prepare and file such financing statements (including
continuation statements) or amendments thereof or supplements thereto or other
instruments as the Administrative Agent may from time to time deem necessary or
appropriate in order to perfect and maintain the security interests granted in
the Perfection Collateral hereunder in accordance with the UCC, including,
without limitation, any financing statement that describes the Collateral as
“all personal property” or “all assets” of such Obligor or that describes the
Collateral in some other manner as the Administrative Agent reasonably deems
necessary or advisable. Each Obligor agrees to mark its books and records to
reflect the security interest of the Administrative Agent and the Control Agent,
as applicable, in the Collateral.

(b) Perfection of Security Interest by Possession. If (i) any amount payable in
excess of $1,000,000 under or in connection with any of the Collateral shall be
or become evidenced by any Instrument, Tangible Chattel Paper or Supporting
Obligation or (ii) any Collateral valued in excess of $1,000,000 shall be stored
or shipped subject to a Document or (iii) any Collateral shall consist of
Investment Property in the form of a Certificated Security, concurrently with
the delivery of the next financial statement referred to in Section 5.1(b) of
the Credit Agreement, notify the Administrative Agent of the existence of such
Collateral and deliver such Instrument, Chattel Paper, Supporting Obligation,
Document or Investment Property to the Administrative Agent, duly endorsed in a
manner satisfactory to the Administrative Agent, to be held as Collateral
pursuant to this Security Agreement.

(c) Perfection of Security Interest Through Control. If any Collateral shall
consist of Electronic Chattel Paper, Letter-of-Credit Rights or uncertificated
Securities (other than uncertificated Securities in a Securities Account),
execute and deliver (and, with respect to any Collateral consisting of
uncertificated Securities, cause the issuer with respect to such uncertificated
Securities to execute and deliver) to the Administrative Agent all control
agreements, assignments, instruments or other documents with a principal amount
in excess of $1,000,000 and as reasonably requested by the Administrative Agent
for the purposes of obtaining and maintaining Control of such Collateral. If any
Collateral shall consist of Deposit Accounts or Securities Accounts, comply with
Section 6.14 of the Credit Agreement.

 

10



--------------------------------------------------------------------------------

(d) Other Liens. Defend its interests in the Collateral against the material
claims and demands of all other parties claiming an interest therein other than
the Administrative Agent, the Control Agent and the Lenders, and keep the
Collateral free from all Liens, except for Permitted Liens. Neither the
Administrative Agent nor any Lender authorizes any Obligor to, and no Obligor
shall, sell, exchange, transfer, assign, lease or otherwise dispose of the
Collateral or any interest therein, except as permitted under the Credit
Agreement.

(e) Preservation of Collateral. Keep the Collateral in good order, condition and
repair in all material respects, ordinary wear and tear excepted; not use the
Collateral in violation of the provisions of this Security Agreement or in
material violation of any other agreement relating to the Collateral or any
policy insuring the Collateral or any applicable Requirement of Law; not permit
any Collateral to be or become a fixture to real property or an accession to
other personal property unless the Administrative Agent has a valid, perfected
and first priority security interest for the benefit of the Lenders in such real
or personal property, subject to Permitted Liens.

(f) Changes in Structure or Location. Not, without providing ten (10) days prior
written notice to the Administrative Agent and without filing (or confirming
that the Administrative Agent has filed) such financing statements and
amendments to any previously filed financing statements as the Administrative
Agent may require, (i) alter its legal existence or, in one transaction or a
series of transactions, merge into or consolidate with any other entity, or sell
all or substantially all of its assets, (ii) change its state of incorporation
or organization, or (iii) change its registered legal name.

(g) Inspection. Allow the Administrative Agent or its representatives to visit
and inspect the Collateral as set forth in Section 5.6 of the Credit Agreement.

(h) Collateral Held by Warehouseman, Bailee, etc. Upon the occurrence of an
Event of Default and during the continuance thereof, if any Collateral is at any
time in the possession or control of a warehouseman, bailee or any agent or
processor of such Obligor, if the aggregate book value of all such Collateral
exceeds $500,000, (i) notify the Administrative Agent of such possession,
(ii) notify such Person of the Administrative Agent’s security interest for the
benefit of the Lenders in such Collateral, (iii) instruct such Person to hold
all such Collateral for the Administrative Agent’s account subject to the
Administrative Agent’s instructions and (iv) use its best efforts to obtain an
acknowledgment from such Person that it is holding such Collateral for the
benefit of the Administrative Agent.

(i) Treatment of Accounts. (i) Not grant or extend the time for payment of any
Account, or compromise or settle any Account for less than the full amount
thereof, or release any person or property, in whole or in part, from payment
thereof, or allow any credit or discount thereon, other than in the prudent
conduct of an Obligor’s business (to be determined in Obligor’s reasonable
discretion) and (ii) maintain at its principal place of business a record of
Accounts consistent with prudent business practices.

 

11



--------------------------------------------------------------------------------

(j) Covenants Relating to Inventory.

(i) Maintain, keep and preserve its Inventory in good salable condition at its
own cost and expense.

(ii) Comply with all reporting requirements set forth in the Credit Agreement
with respect to Inventory.

(iii) If any of the Inventory valued over $1,000,000 is at any time evidenced by
a document of title, promptly notify the Administrative Agent thereof and, upon
the request of the Administrative Agent, deliver such document of title to the
Administrative Agent.

(k) Covenants Relating to Copyrights.

(i) Employ the Copyright for each material Work with such notice of copyright as
may be required by law to secure copyright protection.

(ii) Except as could not reasonably be expected to have a Material Adverse
Effect, (A) not do any act or knowingly omit to do any act whereby any Copyright
may become invalidated; (B) not do any act, or knowingly omit to do any act,
whereby any Copyright may become injected into the public domain; (C) notify the
Administrative Agent immediately if it knows, or has reason to know, that any
Copyright could reasonably be expected to become injected into the public domain
or of any adverse determination or development (including, without limitation,
the institution of, or any such determination or development in, any proceeding
in any court or tribunal in the United States or any other country) regarding an
Obligor’s ownership of any such Copyright or its validity; (D) take all
necessary steps as it shall deem appropriate under the circumstances, to
maintain and pursue each application (and to obtain the relevant registration)
and to maintain each registration of each Copyright owned by an Obligor
including, without limitation, filing of applications for renewal where
necessary; and (E) promptly notify the Administrative Agent of any material
infringement of any Copyright of an Obligor of which it becomes aware and take
such actions as it shall reasonably deem appropriate under the circumstances to
protect such Copyright, including, where appropriate, the bringing of suit for
infringement, seeking injunctive relief and seeking to recover any and all
damages for such infringement.

(iii) Not make any agreement in conflict with the security interest in the
Copyrights of each Obligor hereunder, except to the extent that the term in such
agreement creating such conflict is ineffective under applicable law (including
Sections 9-406, 9-407, 9-408 and 9-409 of the UCC of any relevant jurisdiction).

 

12



--------------------------------------------------------------------------------

(l) Covenants Relating to Patents and Trademarks.

(i) Except as could not reasonably be expected to have a Material Adverse
Effect, use reasonable efforts to (A) continue to use each Trademark in order to
maintain such Trademark in full force free from any claim of abandonment for
non-use, (B) maintain as in the past the quality of products and services
offered under such Trademark, (C) employ such Trademark with the appropriate
notice of registration, (D) not adopt or use any mark which is confusingly
similar or a colorable imitation of such Trademark unless the Administrative
Agent, for the ratable benefit of the Lenders, shall obtain a perfected security
interest in such mark pursuant to this Security Agreement, and (E) not (and not
permit any licensee or sublicensee thereof to) do any act or knowingly omit to
do any act whereby any Trademark may become invalidated.

(ii) Except as could not reasonably be expected to have a Material Adverse
Effect, use reasonable efforts to not do any act, or omit to do any act, whereby
any Patent may become abandoned or dedicated.

(iii) Except as could not reasonably be expected to have a Material Adverse
Effect, promptly notify the Administrative Agent if it knows, or has reason to
know, that any application or registration relating to any Patent or Trademark
may become abandoned or dedicated, or of any adverse determination or
development (including, without limitation, the institution of, or any such
determination or development in, any proceeding in the United States Patent and
Trademark Office or any court or tribunal in any country) regarding an Obligor’s
ownership of any such Patent or Trademark or its right to register the same or
to keep, maintain and use the same.

(iv) Whenever an Obligor, either by itself or through an agent, employee,
licensee or designee, shall file an application for the registration of any
Patent or Trademark with the United States Patent and Trademark Office or any
similar office or agency in any other country or any political subdivision
thereof, such Obligor shall report such filing to the Administrative Agent and
the Lenders within five (5) Business Days after the last day of the fiscal
quarter in which such filing occurs. Upon request of the Administrative Agent,
an Obligor shall execute and deliver any and all agreements, instruments,
documents and papers as the Administrative Agent may reasonably request to
evidence the Administrative Agent’s and the Lenders’ security interest in any
Patent or Trademark and the goodwill and General Intangibles of such Obligor
relating thereto or represented thereby.

(v) Except as could not reasonably be expected to have a Material Adverse
Effect, take all reasonable and necessary steps, including, without limitation,
in any proceeding before the United States Patent and Trademark Office, or any
similar office or agency in any other country or any political subdivision
thereof, to maintain and pursue each application, to obtain the

 

13



--------------------------------------------------------------------------------

relevant registration and to maintain each registration of the Patents and
Trademarks, including, without limitation, filing of applications for renewal,
affidavits of use and affidavits of incontestability.

(vi) Except as could not reasonably be expected to have a Material Adverse
Effect, promptly notify the Administrative Agent and the Lenders after it learns
that any Patent or Trademark included in the Collateral is infringed,
misappropriated or diluted by a third party and if prudent business conduct (to
be determined in Obligor’s reasonable discretion) promptly sue for infringement,
misappropriation or dilution, to seek injunctive relief where appropriate and to
recover any and all damages for such infringement, misappropriation or dilution,
or take such other actions as it shall reasonably deem appropriate under the
circumstances to protect such Patent or Trademark.

(vii) Use reasonable efforts to not make an agreement in conflict with the
security interest in the Patents or Trademarks of any Obligor hereunder, except
to the extent that the term in such agreement creating such conflict is
ineffective under applicable law (including Sections 9-406, 9-407, 9-408 and
9-409 of the UCC of any relevant jurisdiction).

(m) New Patents, Copyrights and Trademarks. Concurrently with the delivery of
the next financial statement referred to in Section 5.1(b) of the Credit
Agreement, provide the Administrative Agent with (i) a listing of all
applications, if any, for new Copyrights, Patents or Trademarks (together with a
listing of the issuance of registrations or letters on present applications),
which new applications and issued registrations or letters shall be subject to
the terms and conditions hereunder, and (ii) (A) with respect to Copyrights, a
duly executed Notice of Grant of Security Interest in Copyrights, (B) with
respect to Patents, a duly executed Notice of Grant of Security Interest in
Patents, (C) with respect to Trademarks, a duly executed Notice of Grant of
Security Interest in Trademarks or (D) such other duly executed documents as the
Administrative Agent may request in a form acceptable to counsel for the
Administrative Agent and suitable for recording to evidence the security
interest of the Administrative Agent on behalf of the Lenders in the Copyright,
Patent or Trademark which is the subject of such new application.

(n) Commercial Tort Claims; Notice of Litigation. (i) Promptly forward to the
Administrative Agent written notification of any and all Commercial Tort Claims
of the Obligors in excess of $3,000,000, including, but not limited to, any and
all actions, suits, and proceedings before any court or Governmental Authority
by or affecting such Obligor or any of its Subsidiaries and (ii) execute and
deliver such statements, documents and notices and do and cause to be done all
such things as may be required by the Administrative Agent, or required by law,
including all things which may from time to time be necessary under the UCC to
fully create, preserve, perfect and protect the priority of the Administrative
Agent’s security interest in any Commercial Tort Claim in excess of $3,000,000.

 

14



--------------------------------------------------------------------------------

(o) Status of Collateral as Personal Property. At all times maintain the
Collateral as personal property and not affix any of the Collateral to any real
property in a manner which would change its nature from personal property to
real property or a Fixture unless the Administrative Agent has a valid,
perfected and first priority security interest for the benefit of the Lenders in
such real or personal property, subject to Permitted Liens.

(p) Regulatory Approvals. Promptly, and at its expense, execute and deliver, or
cause to be executed and delivered, all applications, certificates, instruments,
registration statements, and all other documents and papers the Administrative
Agent may reasonably request and as may be required by law to acquire any
Governmental Approval or the consent, approval, registration, qualification or
authorization of any other Person deemed necessary or appropriate for the
effective exercise of any of the rights under this Security Agreement. Without
limiting the generality of the foregoing, if an Event of Default shall have
occurred and be continuing, each Obligor shall take any action which the
Administrative Agent may reasonably request in order to transfer and assign to
the Administrative Agent, or to such one or more third parties as the
Administrative Agent may designate, or to a combination of the foregoing, each
Government Approval of such Obligor. To enforce the provisions of this
subsection, upon the occurrence and during the continuance of an Event of
Default, the Administrative Agent is empowered to request the appointment of a
receiver from any court of competent jurisdiction. Such receiver shall be
instructed to seek from the Governmental Authority an involuntary transfer of
control of each such Governmental Approval for the purpose of seeking a bona
fide purchaser to whom control will ultimately be transferred. Each Obligor
hereby agrees to authorize such an involuntary transfer of control upon the
request of the receiver so appointed, and, if such Obligor shall refuse to
authorize the transfer, its approval may be required by the court. Upon the
occurrence and continuance of an Event of Default, such Obligor shall further
use its reasonable best efforts to assist in obtaining Governmental Approvals,
if required, for any action or transaction contemplated by this Security
Agreement, including, without limitation, the preparation, execution and filing
with the Governmental Authority of such Obligor’s portion of any necessary or
appropriate application for the approval of the transfer or assignment of any
portion of the assets (including any Governmental Approval) of such Obligor.
Because each Obligor agrees that the Administrative Agent’s remedy at law for
failure of such Obligor to comply with the provisions of this subsection would
be inadequate and that such failure would not be adequately compensable in
damages, such Obligor agrees that the covenants contained in this subsection may
be specifically enforced, and such Obligor hereby waives and agrees not to
assert any defenses against an action for specific performance of such
covenants.

(q) Insurance. Insure, repair and replace the Collateral of such Obligor as set
forth in the Credit Agreement. All proceeds derived from insurance on the
Collateral shall be subject to the security interest of the Administrative Agent
hereunder.

(r) Covenants Relating to the Assigned Agreements.

 

15



--------------------------------------------------------------------------------

(i) Upon the request of the Administrative Agent, each Obligor shall, at its
expense, (A) furnish to the Administrative Agent copies of all notices, requests
and other documents received by such Obligor under or pursuant to the Assigned
Agreements, and such other information and reports regarding the Assigned
Agreements and (B) make to any other party to any Assigned Agreement such
demands and requests for information and reports or for action as an Obligor is
entitled to make thereunder.

(ii) Unless the applicable Obligor believes it is necessary in the prudent
conduct of its business (to be determined in Obligor’s reasonable discretion),
no Obligor shall (A) cancel or terminate any Assigned Agreement of such Obligor
or consent to or accept any cancellation or termination thereof; (B) amend or
otherwise modify any Assigned Agreement of such Obligor or give any consent,
waiver or approval thereunder; (C) waive any default under or breach of any
Assigned Agreement of such Obligor; or (D) take any other action in connection
with any Assigned Agreement of such Obligor which would impair the value of the
interest or rights of such Obligor thereunder or which would impair the
interests or rights of the Administrative Agent.

6. License of Intellectual Property. The Obligors hereby grant to the
Administrative Agent, effective upon the occurrence and during the continuance
of any Event of Default, the nonexclusive right and license to use all
Intellectual Property owned, where permitted under the applicable third party
license agreement, or used by any Obligor that relate to the Collateral and any
other collateral granted by the Obligors as security for the Secured
Obligations, together with any goodwill associated therewith, all to the extent
necessary to enable the Administrative Agent to use, possess and realize on the
Collateral and to enable any successor or assign to enjoy the benefits of the
Collateral. This right and license shall inure to the benefit of all successors,
assigns and transferees of the Administrative Agent and its successors, assigns
and transferees, whether by voluntary conveyance, operation of law, assignment,
transfer, foreclosure, deed in lieu of foreclosure or otherwise. Such right and
license is granted free of charge, without requirement that any monetary payment
whatsoever be made to the Obligors.

7. Special Provisions Regarding Inventory. Notwithstanding anything to the
contrary contained in this Security Agreement, each Obligor may, unless and
until an Event of Default occurs and is continuing and the Administrative Agent
instructs such Obligor otherwise, without further consent or approval of the
Administrative Agent, use, consume, sell, lease and exchange its Inventory in
the prudent conduct of its business, whereupon, in the case of such a sale or
exchange, the security interest created hereby in the Inventory so sold or
exchanged (but not in any Proceeds arising from such sale or exchange) shall
cease immediately without any further action on the part of the Administrative
Agent.

8. Performance of Obligations; Advances by Administrative Agent. Upon the
occurrence of an Event of Default and during continuance thereof, the
Administrative Agent may, at its sole option and in its sole discretion, perform
or cause to be performed the same and in so doing may expend such sums as the
Administrative Agent may reasonably deem advisable in the

 

16



--------------------------------------------------------------------------------

performance thereof, including, without limitation, the payment of any insurance
premiums, the payment of any taxes, a payment to obtain a release of a Lien or
potential Lien, expenditures made in defending against any adverse claim and all
other expenditures which the Administrative Agent may make for the protection of
the security interest hereof or may be compelled to make by operation of law.
All such sums and amounts so expended shall be repayable by the Obligors on a
joint and several basis promptly upon timely notice thereof and demand therefor,
shall constitute additional Secured Obligations and shall bear interest from the
date said amounts are expended at the ABR Default Rate. No such performance of
any covenant or agreement by the Administrative Agent on behalf of any Obligor,
and no such advance or expenditure therefor, shall relieve the Obligors of any
default under the terms of this Security Agreement, the other Credit Documents
or any Secured Hedging Agreement. The Administrative Agent may make any payment
hereby authorized in accordance with any bill, statement or estimate procured
from the appropriate public office or holder of the claim to be discharged
without inquiry into the accuracy of such bill, statement or estimate or into
the validity of any tax assessment, sale, forfeiture, tax lien, title or claim
except to the extent such payment is being contested in good faith by an Obligor
in appropriate proceedings and against which adequate reserves are being
maintained in accordance with GAAP.

9. Events of Default.

The occurrence of an event which under the Credit Agreement would constitute an
Event of Default shall be an event of default hereunder (an “Event of Default”).

10. Remedies.

(a) General Remedies. Upon the occurrence of an Event of Default and during
continuation thereof, the Administrative Agent and the Control Agent shall have,
in addition to the rights and remedies provided herein, in the Credit Documents,
in any Secured Hedging Agreement or by law (including, but not limited to, levy
of attachment, garnishment and the rights and remedies set forth in the UCC of
the jurisdiction applicable to the affected Collateral), the rights and remedies
of a secured party under the UCC (regardless of whether the UCC is the law of
the jurisdiction where the rights and remedies are asserted and regardless of
whether the UCC applies to the affected Collateral), and further, the
Administrative Agent may, with or without judicial process or the aid and
assistance of others, (i) enter on any premises on which any of the Collateral
may be located and, without resistance or interference by the Obligors, take
possession of the Collateral, (ii) dispose of any Collateral on any such
premises, (iii) require the Obligors to assemble and make available to the
Administrative Agent at the expense of the Obligors any Collateral at any place
and time designated by the Administrative Agent which is reasonably convenient
to both parties, (iv) remove any Collateral from any such premises for the
purpose of effecting sale or other disposition thereof, and/or (v) without
demand and without advertisement, notice, hearing or process of law, all of
which each of the Obligors hereby waives to the fullest extent permitted by law,
at any place and time or times, sell and deliver any or all Collateral held by
or for it at public or private sale, by one or more contracts, in one or more
parcels, for cash, upon credit or otherwise, at such prices and upon such terms
as the Administrative Agent

 

17



--------------------------------------------------------------------------------

deems advisable, in its sole discretion (subject to any and all mandatory legal
requirements). Neither the Administrative Agent’s compliance with any applicable
state or federal law in the conduct of such sale, nor its disclaimer of any
warranties relating to the Collateral, shall be considered to adversely affect
the commercial reasonableness of such sale. In addition to all other sums due
the Administrative Agent and the Lenders with respect to the Secured
Obligations, the Obligors shall pay the Administrative Agent and each of the
Lenders all reasonable documented costs and expenses incurred by the
Administrative Agent or any such Lender, including, but not limited to,
reasonable attorneys’ fees and court costs, in obtaining or liquidating the
Collateral, in enforcing payment of the Secured Obligations, or in the
prosecution or defense of any action or proceeding by or against the
Administrative Agent or the Lenders or the Obligors concerning any matter
arising out of or connected with this Security Agreement, any Collateral or the
Secured Obligations, including, without limitation, any of the foregoing arising
in, arising under or related to a case under the Bankruptcy Code. To the extent
the rights of notice cannot be legally waived hereunder, each Obligor agrees
that any requirement of reasonable notice shall be met if such notice is
personally served on or mailed, postage prepaid, to the Company in accordance
with the notice provisions of Section 9.2 of the Credit Agreement at least ten
(10) days before the time of sale or other event giving rise to the requirement
of such notice. The Administrative Agent and the Lenders shall not be obligated
to make any sale or other disposition of the Collateral regardless of notice
having been given. To the extent permitted by law, any Lender may be a purchaser
at any such sale. To the extent permitted by applicable law, each of the
Obligors hereby waives all of its rights of redemption with respect to any such
sale. Subject to the provisions of applicable law, the Administrative Agent and
the Lenders may postpone or cause the postponement of the sale of all or any
portion of the Collateral by announcement at the time and place of such sale,
and such sale may, without further notice, to the extent permitted by law, be
made at the time and place to which the sale was postponed, or the
Administrative Agent and the Lenders may further postpone such sale by
announcement made at such time and place.

(b) Remedies Relating to Accounts. Upon the occurrence of an Event of Default
and during the continuation thereof, whether or not the Administrative Agent has
exercised any or all of its rights and remedies hereunder, the Administrative
Agent shall have the right to enforce any Obligor’s rights against any account
debtors and obligors on such Obligor’s Accounts. Each Obligor acknowledges and
agrees that the Proceeds of its Accounts remitted to or on behalf of the
Administrative Agent in accordance with the provisions of this Section shall be
solely for the Administrative Agent’s own convenience and that such Obligor
shall not have any right, title or interest in such Proceeds or in any such
other amounts except as expressly provided herein. To the extent required by the
Administrative Agent, each Obligor agrees to execute any document or instrument,
and to take any action, necessary under applicable law (including the Federal
Assignment of Claims Act) in order for the Administrative Agent to exercise its
rights and remedies (or be able to exercise its rights and remedies at some
future date) with respect to any Accounts of such Obligor where the account
debtor is a Governmental Authority. The Administrative Agent and the Lenders
shall have no liability or responsibility to any Obligor for acceptance of a
check, draft or other order for payment of money bearing the

 

18



--------------------------------------------------------------------------------

legend “payment in full” or words of similar import or any other restrictive
legend or endorsement or be responsible for determining the correctness of any
remittance. Each Obligor hereby agrees to indemnify the Administrative Agent and
the Lenders and their respective officers, directors, employees, partners,
members, counsel, agents, representatives, advisors and affiliates from and
against all liabilities, damages, losses, actions, claims, judgments, costs,
expenses, charges and reasonable attorneys’ fees suffered or incurred by the
Administrative Agent or the Lenders (each, an “Indemnified Party”) because of
the maintenance of the foregoing arrangements except as relating to or arising
out of the gross negligence or willful misconduct of an Indemnified Party or its
officers, employees or agents. In the case of any investigation, litigation or
other proceeding, the foregoing indemnity shall be effective whether or not such
investigation, litigation or proceeding is brought by an Obligor, its directors,
shareholders or creditors or an Indemnified Party or any other Person or any
other Indemnified Party is otherwise a party thereto.

(c) Access. In addition to the rights and remedies hereunder, upon the
occurrence of an Event of Default and during the continuation thereof, the
Administrative Agent shall have the right to enter and remain upon the various
premises of the Obligors without cost or charge to the Administrative Agent, and
use the same, together with materials, supplies, books and records of the
Obligors for the purpose of collecting and liquidating the Collateral, or for
preparing for sale and conducting the sale of the Collateral, whether by
foreclosure, auction or otherwise. In addition, the Administrative Agent may
remove Collateral, or any part thereof, from such premises and/or any records
with respect thereto, in order to effectively collect or liquidate such
Collateral. If the Administrative Agent exercises its right to take possession
of the Collateral, each Obligor shall also at its expense perform any and all
other steps reasonably requested by the Administrative Agent to preserve and
protect the security interest hereby granted in the Collateral, such as placing
and maintaining signs indicating the security interest of the Administrative
Agent, appointing overseers for the Collateral and maintaining inventory
records.

(d) Nonexclusive Nature of Remedies. Failure by the Administrative Agent or the
Lenders to exercise any right, remedy or option under this Security Agreement,
any other Credit Document, any Secured Hedging Agreement or as provided by law,
or any delay by the Administrative Agent or the Lenders in exercising the same,
shall not operate as a waiver of any such right, remedy or option. No waiver
hereunder shall be effective unless it is in writing, signed by the party
against whom such waiver is sought to be enforced and then only to the extent
specifically stated, which in the case of the Administrative Agent or the
Lenders shall only be granted as provided herein. To the extent permitted by
law, neither the Administrative Agent, the Lenders, nor any party acting as
attorney for the Administrative Agent or the Lenders, shall be liable hereunder
for any acts or omissions or for any error of judgment or mistake of fact or law
other than their gross negligence or willful misconduct hereunder. The rights
and remedies of the Administrative Agent and the Lenders under this Security
Agreement shall be cumulative and not exclusive of any other right or remedy
which the Administrative Agent or the Lenders may have.

 

19



--------------------------------------------------------------------------------

(e) Retention of Collateral. In addition to the rights and remedies hereunder,
upon the occurrence of an Event of Default and during the continuation thereof,
the Administrative Agent may, after providing the notices required by Sections
9-620 and 9-621 of the UCC (or any successor sections of the UCC) or otherwise
complying with the notice requirements of applicable law of the relevant
jurisdiction, accept or retain all or any portion of the Collateral in
satisfaction of the Secured Obligations. Unless and until the Administrative
Agent shall have provided such notices, however, the Administrative Agent shall
not be deemed to have retained any Collateral in satisfaction of any Secured
Obligations for any reason.

(f) Deficiency. In the event that the proceeds of any sale, collection or
realization are insufficient to pay all amounts to which the Administrative
Agent or the Lenders are legally entitled, the Obligors shall be jointly and
severally liable for the deficiency, together with interest thereon at the rate
of interest applicable thereto pursuant to Section 2.10(b) of the Credit
Agreement, together with the costs of collection and the reasonable fees of any
attorneys employed by the Administrative Agent to collect such deficiency. Any
surplus remaining after the full payment and satisfaction of the Secured
Obligations shall be returned to the Obligors or to whomsoever a court of
competent jurisdiction shall determine to be entitled thereto.

(g) Other Security. To the extent that any of the Secured Obligations are now or
hereafter secured by property other than the Collateral (including, without
limitation, real and other personal property and securities owned by an
Obligor), or by a guarantee, endorsement or property of any other Person, then
the Administrative Agent shall have the right to proceed against such other
property, guarantee or endorsement upon the occurrence and during the
continuation of any Event of Default, and the Administrative Agent shall have
the right, in its sole discretion, to determine which rights, security, Liens,
security interests or remedies the Administrative Agent shall at any time
pursue, relinquish, subordinate, modify or take with respect thereto, without in
any way modifying or affecting any of them or any of the Administrative Agent’s
and the Lenders’ rights or the Secured Obligations under this Security
Agreement, under any other of the Credit Documents or under any Secured Hedging
Agreement.

11. Rights of the Administrative Agent.

(a) Power of Attorney. Each Obligor hereby designates and appoints the
Administrative Agent, on behalf of the Lenders, and each of its designees or
agents, as attorney-in-fact of such Obligor, irrevocably and with power of
substitution, with authority to take any or all of the following actions upon
the occurrence and during the continuation of an Event of Default:

(i) to demand, collect, settle, compromise, adjust and give discharges and
releases concerning the Collateral of such Obligor, all as the Administrative
Agent may reasonably determine in respect of such Collateral;

 

20



--------------------------------------------------------------------------------

(ii) to commence and prosecute any actions at any court for the purposes of
collecting any Collateral and enforcing any other right in respect thereof;

(iii) to defend, settle, adjust or compromise any action, suit or proceeding
brought with respect to the Collateral and, in connection therewith, give such
discharge or release as the Administrative Agent may deem reasonably
appropriate;

(iv) to receive, open and dispose of mail addressed to an Obligor and endorse
checks, notes, drafts, acceptances, money orders, bills of lading, warehouse
receipts or other instruments or documents evidencing payment, shipment or
storage of the goods giving rise to the Collateral of such Obligor, or securing
or relating to such Collateral, on behalf of and in the name of such Obligor;

(v) to sell, assign, transfer, make any agreement in respect of, or otherwise
deal with or exercise rights in respect of, any Collateral or the goods or
services which have given rise thereto, as fully and completely as though the
Administrative Agent were the absolute owner thereof for all purposes;

(vi) to adjust and settle claims under any insurance policy relating to the
Collateral;

(vii) to execute and deliver and/or file all assignments, conveyances,
statements, financing statements, continuation financing statements, security
agreements, affidavits, notices and other agreements, instruments and documents
that the Administrative Agent may determine necessary in order to perfect (in
the case of Perfection Collateral) and maintain the security interests and Liens
granted in this Security Agreement and in order to fully consummate all of the
transactions contemplated herein;

(viii) to institute any foreclosure proceedings that the Administrative Agent
may deem appropriate;

(ix) to execute any document or instrument, and to take any action, necessary
under applicable law (including the Federal Assignment of Claims Act) in order
for the Administrative Agent to exercise its rights and remedies (or to be able
to exercise its rights and remedies at some future date) with respect to any
Account of an Obligor where the account debtor is a Governmental Authority; and

(x) to do and perform all such other acts and things as the Administrative Agent
may reasonably deem to be necessary, proper or convenient in connection with the
Collateral.

 

21



--------------------------------------------------------------------------------

This power of attorney is a power coupled with an interest and shall be
irrevocable for so long as any of the Secured Obligations (other than contingent
indemnity obligations that survive termination of the Credit Documents pursuant
to the stated terms thereof) remain outstanding, any Credit Document or Secured
Hedging Agreement is in effect, and until all of the Commitments shall have been
terminated. The Administrative Agent shall be under no duty to exercise or
withhold the exercise of any of the rights, powers, privileges and options
expressly or implicitly granted to the Administrative Agent in this Security
Agreement, and shall not be liable for any failure to do so or any delay in
doing so. The Administrative Agent shall not be liable for any act or omission
or for any error of judgment or any mistake of fact or law in its individual
capacity or its capacity as attorney-in-fact except acts or omissions resulting
from its gross negligence or willful misconduct. This power of attorney is
conferred on the Administrative Agent solely to perfect (in the case of
Perfection Collateral), protect, preserve and realize upon its security interest
in the Collateral.

(b) Assignment by the Administrative Agent. The Administrative Agent may from
time to time assign the Secured Obligations or any portion thereof and/or the
Collateral or any portion thereof to a successor Administrative Agent, and the
assignee shall be entitled to all of the rights and remedies of the
Administrative Agent under this Security Agreement in relation thereto.

(c) Duty of Care. Other than the exercise of reasonable care to assure the safe
custody of the Collateral while being held by the Administrative Agent or the
Control Agent hereunder, neither the Administrative Agent nor the Control Agent
shall have any duty or liability to preserve rights pertaining thereto, it being
understood and agreed that the Obligors shall be responsible for preservation of
all rights in the Collateral, and the Administrative Agent and the Control Agent
shall be relieved of all responsibility for the Collateral upon surrendering it
or tendering the surrender of it to the Obligors. The Administrative Agent and
the Control Agent shall be deemed to have exercised reasonable care in the
custody and preservation of the Collateral in their possession if the Collateral
is accorded treatment substantially equal to that which the Administrative Agent
or the Control Agent, as applicable, accords its own property, which shall be no
less than the treatment employed by a reasonable and prudent agent in the
industry, it being understood that neither the Administrative Agent nor the
Control Agent shall have any responsibility for taking any necessary steps to
preserve rights against any parties with respect to any of the Collateral. In
the event of a public or private sale of Collateral pursuant to Section 10
hereof, neither the Administrative Agent nor the Control Agent shall have any
obligation to clean-up, repair or otherwise prepare the Collateral for sale.

12. Application of Proceeds. After the exercise of remedies by the
Administrative Agent or the Lenders pursuant to Section 7.2 of the Credit
Agreement (or after the Commitments shall automatically terminate and the Loans
(with accrued interest thereon) and all other amounts under the Credit Documents
(including without limitation the maximum amount of all contingent liabilities
under Letters of Credit) shall automatically become due and payable in
accordance with the terms of such Section), any proceeds of the Collateral, when
received by the

 

22



--------------------------------------------------------------------------------

Administrative Agent, the Control Agent or any of the Lenders in cash or its
equivalent, will be applied in reduction of the Secured Obligations in the order
set forth in Section 2.13(b) of the Credit Agreement, and each Obligor
irrevocably waives the right to direct the application of such payments and
proceeds and acknowledges and agrees that the Administrative Agent shall have
the continuing and exclusive right to apply and reapply any and all such
proceeds in the Administrative Agent’s sole discretion, notwithstanding any
entry to the contrary upon any of its books and records.

13. Costs of Counsel. If at any time hereafter, whether upon the occurrence of
an Event of Default or not, the Administrative Agent or the Control Agent
employs counsel to prepare or consider amendments, waivers or consents with
respect to this Security Agreement, or to take action or make a response in or
with respect to any legal or arbitral proceeding relating to this Security
Agreement or relating to the Collateral, or to protect the Collateral or
exercise any rights or remedies under this Security Agreement or with respect to
the Collateral, then the Obligors agree to promptly pay upon demand any and all
such reasonable documented costs and expenses of the Administrative Agent and
the Control Agent, all of which costs and expenses shall constitute Secured
Obligations hereunder.

14. Continuing Agreement.

(a) This Security Agreement shall be a continuing agreement in every respect and
shall remain in full force and effect so long as any of the Secured Obligations
(other than contingent indemnity obligations that survive termination of the
Credit Documents pursuant to the stated terms thereof) remain outstanding, any
Credit Document or Secured Hedging Agreement is in effect, and until all of the
Commitments shall have been terminated. Upon such payment and termination, this
Security Agreement shall be automatically terminated and the Administrative
Agent, the Control Agent and the Lenders shall, upon the request and at the
expense of the Obligors, forthwith release all of the Liens and security
interests granted hereunder and shall execute and/or deliver all UCC termination
statements and/or other documents reasonably requested by the Obligors
evidencing such termination. Notwithstanding the foregoing all releases and
indemnities provided hereunder shall survive termination of this Security
Agreement.

(b) This Security Agreement shall continue to be effective or be automatically
reinstated, as the case may be, if at any time payment, in whole or in part, of
any of the Secured Obligations is rescinded or must otherwise be restored or
returned by the Administrative Agent, the Control Agent or any Lender as a
preference, fraudulent conveyance or otherwise under any bankruptcy, insolvency
or similar law, all as though such payment had not been made; provided that in
the event payment of all or any part of the Secured Obligations is rescinded or
must be restored or returned, all reasonable costs and expenses (including
without limitation any reasonable legal fees and disbursements) incurred by the
Administrative Agent, the Control Agent or any Lender in defending and enforcing
such reinstatement shall be deemed to be included as a part of the Secured
Obligations.

 

23



--------------------------------------------------------------------------------

15. Amendments; Waivers; Modifications. This Security Agreement and the
provisions hereof may not be amended, waived, modified, changed, discharged or
terminated except as set forth in Section 9.1 of the Credit Agreement.

16. Successors in Interest. This Security Agreement shall create a continuing
security interest in the Collateral and shall be binding upon each Obligor, its
successors and assigns and shall inure, together with the rights and remedies of
the Administrative Agent, the Control Agent and the Lenders hereunder, to the
benefit of the Administrative Agent, the Control Agent and the Lenders and their
successors and permitted assigns; provided, however, that none of the Obligors
may assign its rights or delegate its duties hereunder without the prior written
consent of each Lender or the Required Lenders, as required by the Credit
Agreement. To the fullest extent permitted by law, each Obligor hereby releases
the Administrative Agent, the Control Agent and each Lender, each of their
respective affiliates, officers, employees and agents and each of their
respective successors and assigns (each an “Indemnified Party”), from any
liability for any act or omission relating to this Pledge Agreement or the
Pledged Collateral, except, with respect to any Indemnified Party, for any
liability arising from the gross negligence or willful misconduct of such
Indemnified Party or its affiliates, officers, employees or agents, in each case
as determined by a court of competent jurisdiction pursuant to a final
non-appealable judgment.

17. Notices. All notices required or permitted to be given under this Security
Agreement shall be in conformance with Section 9.2 of the Credit Agreement.

18. Counterparts. This Security Agreement may be executed in any number of
counterparts, each of which where so executed and delivered shall be an
original, but all of which shall constitute one and the same instrument. It
shall not be necessary in making proof of this Security Agreement to produce or
account for more than one such counterpart. Delivery of executed counterparts of
the Security Agreement by telecopy shall be effective as an original and shall
constitute a representation that an original shall be delivered upon the request
of the Administrative Agent.

19. Headings. The headings of the sections and subsections hereof are provided
for convenience only and shall not in any way affect the meaning, construction
or interpretation of any provision of this Security Agreement.

20. Governing Law; Submission to Jurisdiction and Service of Process; Waiver of
Jury Trial; Venue. THIS SECURITY AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK (INCLUDING SECTIONS 5-1401 AND 5-1402 OF
THE NEW YORK GENERAL OBLIGATIONS LAW). The terms of Sections 9.14 and 9.17 of
the Credit Agreement are incorporated herein by reference, mutatis mutandis, and
the parties hereto agree to such terms.

21. Severability. If any provision of this Security Agreement is determined to
be illegal, invalid or unenforceable, such provision shall be fully severable
and the remaining

 

24



--------------------------------------------------------------------------------

provisions shall remain in full force and effect and shall be construed without
giving effect to the illegal, invalid or unenforceable provisions.

22. Entirety. This Security Agreement, the other Credit Documents and the
Secured Hedging Agreements represent the entire agreement of the parties hereto
and thereto, and supersede all prior agreements and understandings, oral or
written, if any, including any commitment letters or correspondence relating to
this Security Agreement, the other Credit Documents, the Secured Hedging
Agreements or the transactions contemplated herein and therein.

23. Survival. All representations and warranties of the Obligors hereunder shall
survive the execution and delivery of this Security Agreement, the other Credit
Documents and the Secured Hedging Agreements, the delivery of the Notes and the
making of the Loans and the issuance of the Letters of Credit under the Credit
Agreement.

24. Joint and Several Obligations of Obligors.

(a) Each of the Obligors is accepting joint and several liability hereunder in
consideration of the financial accommodations to be provided by the Lenders
under the Credit Agreement, for the mutual benefit, directly and indirectly, of
each of the Obligors and in consideration of the undertakings of each of the
Obligors to accept joint and several liability for the obligations of each of
them.

(b) Each of the Obligors jointly and severally hereby irrevocably and
unconditionally accepts, not merely as a surety but also as a co-debtor, joint
and several liability with the other Obligors with respect to the payment and
performance of all of the Secured Obligations arising under this Security
Agreement, the other Credit Documents and the Secured Hedging Agreements, it
being the intention of the parties hereto that all the Secured Obligations shall
be the joint and several obligations of each of the Obligors without preferences
or distinction among them.

(c) Notwithstanding any provision to the contrary contained herein, in any other
of the Credit Documents or in any Secured Hedging Agreement, to the extent the
obligations of an Obligor shall be adjudicated to be invalid or unenforceable
for any reason (including, without limitation, because of any applicable state
or federal law relating to fraudulent conveyances or transfers) then the
obligations of such Obligor hereunder shall be limited to the maximum amount
that is permissible under applicable law (whether federal or state and
including, without limitation, the Bankruptcy Code).

25. Rights of Required Lenders. All rights of the Administrative Agent
hereunder, if not exercised by the Administrative Agent, may be exercised by the
Required Lenders.

26. Control Agent.

(a) The Administrative Agent, on behalf of itself and the Lenders, appoints
Wachovia Bank, National Association as its collateral agent (together with any
successor

 

25



--------------------------------------------------------------------------------

in such capacity appointed by the Administrative Agent) for the limited purpose
of acting as the agent on behalf of the Administrative Agent (on behalf of the
Lenders) with respect to the Control Collateral for purposes of perfecting the
Liens of such parties on the Control Collateral. The Control Agent accepts such
appointment and agrees to hold such Control Collateral in its possession or
control (or in the possession or control of its agents or bailees) as Control
Agent for the benefit of the Administrative Agent (on behalf of the Lenders) and
any permitted assignee of any thereof solely for the purpose of perfecting the
security interest granted to such parties in such Control Collateral. The
Administrative Agent hereby acknowledges that the Control Agent will obtain
“control” under the UCC over certain Deposit Accounts and Securities Accounts as
contemplated by this Security Agreement for the benefit of the Administrative
Agent (on behalf of the Lenders). The Administrative Agent hereby also
acknowledges and agrees that the Control Agent will enter into landlord lien
waivers as contemplated by the Credit Agreement for the benefit of the
Administrative Agent (on behalf of the Lenders).

(b) The Control Agent and the Administrative Agent (on behalf of the Lenders),
each hereby agrees that the Administrative Agent shall have the sole and
exclusive right and authority to give instructions to, and otherwise direct, the
Control Agent in respect of the Control Collateral or any control agreement with
respect to any Control Collateral. The Obligors hereby jointly and severally
agree to pay, reimburse, indemnify and hold harmless the Control Agent to the
same extent and on the same terms that the Obligors are required to do so for
the Administrative Agent in accordance with the Credit Agreement. The Lenders
hereby jointly and severally agree to pay, reimburse, indemnify and hold
harmless the Control Agent to the same extent and on the same terms that the
Lenders are required to do so for the Administrative Agent in accordance with
the Credit Agreement.

(c) The provisions of Article VIII of the Credit Agreement shall inure to the
benefit of the Control Agent (as if the Control Agent were the agent named
therein) in respect of this Security Agreement, and shall be binding upon all
Obligors and all Lenders and upon the parties hereto in such respect. In
furtherance and not in derogation of the rights, privileges and immunities of
the Control Agent therein set forth:

(i) The Control Agent is authorized to take all such actions as are provided to
be taken by it as Control Agent hereunder, or as instructed by the
Administrative Agent as provided herein, in each case together with all other
actions reasonably incidental thereto. As to any matters not expressly provided
for herein (including, without limitation, the timing and methods of realization
upon the Control Collateral), the Control Agent shall act or refrain from acting
in accordance with written instructions from the Administrative Agent, or, in
the absence of such instructions or provisions, in accordance with its
reasonable discretion.

(ii) The Control Agent shall not be responsible for the existence, genuineness
or value of any of the Collateral or for the validity, perfection, priority or
enforceability of any Lien created under this Security Agreement in

 

26



--------------------------------------------------------------------------------

any of the Collateral, whether impaired by operation of Law or by reason of any
action or omission to act on its part hereunder unless such action or omission
constitutes gross negligence or willful misconduct. The Control Agent shall not
have a duty to ascertain or inquire as to the performance or observance of any
of the terms of this Security Agreement by any Obligor. This Security Agreement
shall not subject the Control Agent to any obligation or liability except as
expressly set forth herein. In particular, the Control Agent shall have no duty
to investigate whether the obligations of any Obligor to the Administrative
Agent or any other Lender are in default or whether the Administrative Agent is
entitled under this Security Agreement, or otherwise to give any instructions or
notice of exclusive control. The Control Agent is fully entitled to rely upon
such instructions as it believes in good faith to have originated from the
Administrative Agent.

(iii) Except as set forth in clause (iv) below, the Control Agent shall have no
obligation whatsoever to the Administrative Agent or any Lender including,
without limitation, any obligation to assure that the Control Collateral is
owned by any Obligor or one of their respective Subsidiaries or to preserve
rights or benefits of any Person except as expressly set forth in this
Section 26.

(iv) In acting on behalf of the Administrative Agent and the Lenders, the duties
or responsibilities of the Control Agent under this Section 26 shall be limited
solely to:

(A) entering into one or more control agreements in form and substance
satisfactory to the Control Agent and the Administrative Agent with respect to
Control Collateral consisting of Deposit Accounts and Securities Accounts and
exercising the rights of the Secured Parties thereunder in accordance with the
instructions of, and on behalf of, the Administrative Agent;

(B) delivering any notices received by it with respect to any item of Control
Collateral in its possession or control to the Administrative Agent; and

(C) entering into any landlord lien waivers as directed by the Administrative
Agent.

(d) The Control Agent shall not, by reason of the Credit Agreement or this
Security Agreement or any other document, have a fiduciary relationship in
respect of the Administrative Agent or any Lender or any Obligor.

(e) The Control Agent shall have an unfettered right to resign as Control Agent
upon thirty (30) days prior written notice to the Company and the Administrative
Agent. If upon the effective date of such resignation no successor to the
Control Agent has been appointed by the Administrative Agent, the Control Agent
shall enter into any amendments to Control Agreements as may be necessary to
allow the Administrative Agent to obtain control of such Control Collateral and
the Administrative Agent shall accept and succeed to the role of the Control
Agent as the agent for perfection on the Control Collateral.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

27



--------------------------------------------------------------------------------

Each of the parties hereto has caused a counterpart of this Security Agreement
to be duly executed and delivered as of the date first above written.

 

COMPANY:    

GATEHOUSE MEDIA OPERATING, INC.,

a Delaware corporation

      By:   /s/ Michael E. Reed       Name:   Michael E. Reed       Title:  
Chief Executive Officer SUBSIDIARY BORROWERS:    

GATEHOUSE MEDIA MASSACHUSETTS I, INC.,

a Delaware corporation

      By:   /s/ Michael E. Reed       Name:   Michael E. Reed       Title:  
President & Chief Executive Officer      

GATEHOUSE MEDIA MASSACHUSETTS II, INC.,

a Delaware corporation

      By:   /s/ Michael E. Reed       Name:   Michael E. Reed       Title:  
President & Chief Executive Officer      

ENHE ACQUISITION, LLC,

a Delaware limited liability company

      By:   /s/ Michael E. Reed       Name:   Michael E. Reed       Title:  
President & Chief Executive Officer HOLDCO:    

GATEHOUSE MEDIA HOLDCO, INC.,

a Delaware corporation

      By:   /s/ Michael E. Reed       Name:   Michael E. Reed       Title:  
Chief Executive Officer



--------------------------------------------------------------------------------

GUARANTORS:    

GATEHOUSE MEDIA ARIZONA HOLDINGS,

INC., a Delaware corporation

      By:   /s/ Michael E. Reed       Name:   Michael E. Reed       Title:  
Chief Executive Officer    

GATEHOUSE MEDIA GROUP ARKANSAS

HOLDINGS, INC., a Delaware corporation

      By:   /s/ Michael E. Reed       Name:   Michael E. Reed       Title:  
Chief Executive Officer      

GATEHOUSE MEDIA CALIFORNIA

HOLDINGS, INC., a Delaware corporation

      By:   /s/ Michael E. Reed       Name:   Michael E. Reed       Title:  
Chief Executive Officer      

GATEHOUSE MEDIA COLORADO HOLDINGS,

INC., a Delaware corporation

      By:   /s/ Michael E. Reed       Name:   Michael E. Reed       Title:  
Chief Executive Officer



--------------------------------------------------------------------------------

   

GATEHOUSE MEDIA CORNING HOLDINGS,

INC., a Nevada corporation

      By:   /s/ Michael E. Reed       Name:   Michael E. Reed       Title:  
Chief Executive Officer    

GATEHOUSE MEDIA FREEPORT HOLDINGS,

INC., a Delaware corporation

      By:   /s/ Michael E. Reed       Name:   Michael E. Reed       Title:  
Chief Executive Officer      

GATEHOUSE MEDIA ILLINOIS HOLDINGS,

INC., a Delaware corporation

      By:   /s/ Michael E. Reed       Name:   Michael E. Reed       Title:  
Chief Executive Officer      

GATEHOUSE MEDIA IOWA HOLDINGS, INC.,

a Delaware corporation

      By:   /s/ Michael E. Reed       Name:   Michael E. Reed       Title:  
Chief Executive Officer      

GATEHOUSE MEDIA KANSAS HOLDINGS,

INC., a Delaware corporation

      By:   /s/ Michael E. Reed       Name:   Michael E. Reed       Title:  
Chief Executive Officer



--------------------------------------------------------------------------------

   

GATEHOUSE MEDIA LANSING PRINTING,

INC., a Delaware corporation

      By:   /s/ Michael E. Reed       Name:   Michael E. Reed       Title:  
Chief Executive Officer    

GATEHOUSE MEDIA LOUISIANA HOLDINGS,

INC., a Delaware corporation

      By:   /s/ Michael E. Reed       Name:   Michael E. Reed       Title:  
Chief Executive Officer      

GATEHOUSE MEDIA MANAGEMENT

SERVICES, INC., a Delaware corporation

      By:   /s/ Michael E. Reed       Name:   Michael E. Reed       Title:  
Chief Executive Officer      

GATEHOUSE MEDIA MICHIGAN HOLDINGS,

INC., a Delaware corporation

      By:   /s/ Michael E. Reed       Name:   Michael E. Reed       Title:  
Chief Executive Officer      

GATEHOUSE MEDIA MINNESOTA HOLDINGS,

INC., a Delaware corporation

      By:   /s/ Michael E. Reed       Name:   Michael E. Reed       Title:  
Chief Executive Officer



--------------------------------------------------------------------------------

   

GATEHOUSE MEDIA MISSOURI HOLDINGS,

INC., a Delaware corporation

      By:   /s/ Michael E. Reed       Name:   Michael E. Reed       Title:  
Chief Executive Officer    

GATEHOUSE MEDIA NEBRASKA HOLDINGS,

INC., a Delaware corporation

      By:   /s/ Michael E. Reed       Name:   Michael E. Reed       Title:  
Chief Executive Officer      

GATEHOUSE MEDIA NEVADA HOLDINGS,

INC., a Delaware corporation

      By:   /s/ Michael E. Reed       Name:   Michael E. Reed       Title:  
Chief Executive Officer      

GATEHOUSE MEDIA NEW YORK HOLDINGS,

INC., a Delaware corporation

      By:   /s/ Michael E. Reed       Name:   Michael E. Reed       Title:  
Chief Executive Officer      

GATEHOUSE MEDIA NORTH DAKOTA

HOLDINGS, INC., a Delaware corporation

      By:   /s/ Michael E. Reed       Name:   Michael E. Reed       Title:  
Chief Executive Officer



--------------------------------------------------------------------------------

   

GATEHOUSE MEDIA PENNSYLVANIA

HOLDINGS, INC., a Delaware corporation

      By:   /s/ Michael E. Reed       Name:   Michael E. Reed       Title:  
Chief Executive Officer    

GATEHOUSE MEDIA SUBURBAN

NEWSPAPERS, INC., a Delaware corporation

      By:   /s/ Michael E. Reed       Name:   Michael E. Reed       Title:  
Chief Executive Officer      

LIBERTY SMC, L.L.C.,

a Delaware limited liability company

      By:   /s/ Michael E. Reed       Name:   Michael E. Reed       Title:  
Chief Executive Officer      

MINERAL DAILY NEWS TRIBUNE, INC.,

a West Virginia corporation

      By:   /s/ Michael E. Reed       Name:   Michael E. Reed       Title:  
Chief Executive Officer      

NEWS LEADER, INC.,

a Louisiana corporation

      By:   /s/ Michael E. Reed       Name:   Michael E. Reed       Title:  
Chief Executive Officer



--------------------------------------------------------------------------------

   

TERRY NEWSPAPERS, INC.,

an Iowa corporation

      By:   /s/ Michael E. Reed       Name:   Michael E. Reed       Title:  
Chief Executive Officer    

ENTERPRISE NEWSMEDIA HOLDING, LLC,

a Delaware limited liability company

      By:   /s/ Michael E. Reed       Name:   Michael E. Reed       Title:  
President & Chief Executive Officer      

ENTERPRISE NEWSMEDIA, LLC,

a Delaware limited liability company

      By:   /s/ Michael E. Reed       Name:   Michael E. Reed       Title:  
President & Chief Executive Officer      

LRT FOUR HUNDRED, LLC,

a Delaware limited liability company

      By:   /s/ Michael E. Reed       Name:   Michael E. Reed       Title:  
President & Chief Executive Officer      

GEORGE W. PRESCOTT PUBLISHING

COMPANY, LLC, a Delaware limited liability company

      By:   /s/ Michael E. Reed       Name:   Michael E. Reed       Title:  
President & Chief Executive Officer



--------------------------------------------------------------------------------

   

LOW REALTY, LLC,

a Delaware limited liability company

      By:   /s/ Michael E. Reed       Name:   Michael E. Reed       Title:  
President & Chief Executive Officer    

ENTERPRISE PUBLISHING COMPANY, LLC,

a Delaware limited liability company

      By:   /s/ Michael E. Reed       Name:   Michael E. Reed       Title:  
President & Chief Executive Officer      

GATEHOUSE MEDIA DIRECTORIES

HOLDINGS, INC., a Delaware corporation

      By:   /s/ Michael E. Reed       Name:   Michael E. Reed       Title:  
President & Chief Executive Officer      

SUREWEST DIRECTORIES,

a California corporation

      By:   /s/ Michael E. Reed       Name:   Michael E. Reed       Title:  
President & Chief Executive Officer



--------------------------------------------------------------------------------

Accepted and agreed to as of the date first above written:

 

WACHOVIA BANK, NATIONAL ASSOCIATION,

as Administrative Agent

By:   /s/ John D. Brady Name:   John D. Brady Title:   Director

WACHOVIA BANK, NATIONAL ASSOCIATION,

as Control Agent

By:   /s/ John D. Brady Name:   John D. Brady Title:   Director